DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 07/05/2022.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Claim Status
Claims 1, 3-13, and 15-20 have been amended. Claims 1-20 remain pending and are ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Maupin (US 2015/0250908 A1 -hereinafter Maupin) in view of Casares (US 2011/0297696 A1- hereinafter Casares) in view of Haidegger et al. (US20190172336A1 -hereinafter Haidegger) further in view of Marsden et al. (US 20130187775 A1 -hereinafter Marsden).
Regarding Claim 1, Maupin teaches a hand sanitizing system for a vehicle (see Abstract; Maupin: "a hands free sanitizing system for use by drivers and passengers in an automobile other public conveyance"), comprising:
a hand sanitizing dispenser positioned within the vehicle (see [0011]; Maupin: "The system will be integrated into the vehicle or public conveyance for easy access to service or refill system") and configured to dispense a cleaning solution (see [0010]; Maupin: "The integrated vehicle hand sanitizer uses an electric pump to dispense sanitizer chemical to the sprayer ports and onto the surface of the user's hands"); 




turn on or unlock the hand sanitizing dispenser and cause the hand sanitizing dispenser to dispense the cleaning solution automatically in response to the detected amount of substance on the hand of the user (see [0001]; Maupin: “The present invention relates to hands free, automatic, sensory or mechanically operated Hand Sanitation system to be provided in a private automobile or in a public conveyance, such as a bus, train or airplane”. See [0006]; Maupin: “provide an improved hands free way to sanitize the hands by dispensing an adequate amount of hand sanitizer to the users hand to manipulate around the hands for hands free sanitation.” See [0002]; Maupin: “The amount of germs on our hands when we enter our vehicles is astounding. The potential for being contaminated by dirty hands after leaving a store or entering a personal vehicle or public conveyance goes up tremendously, without the availability of some kind of hand sanitizer in the vehicle or conveyance. Typical washing of hands prior to leaving a restroom is inadequate because of the number of public surfaces people come into contact with on a constant basis. Having the extra protection of hand sanitation is a more effective way to kill the germs that may have been picked up prior to or upon entering a car or other conveyance.” See [0003]; Maupin: “Once inside the vehicle or conveyance, the user glides his hands under a sensor to activate the Hand Sanitizer and start killing germs immediately.” Since ‘activate’ means ‘turn on’, the dispenser dispenses an adequate amount of hand sanitizer to the users hand automatically in response to dirty hands.)

However, Maupin does not explicitly teach:
a first sensor configured to detect an amount of substance on a hand of a user; 
a memory configured to store first data relating to one or more previously detected amounts of substance on the hand of the user and second data relating to a threshold amount of substance determined based on the one or more previously detected amounts of substance; and
an electronic control unit coupled to the hand sanitizing dispenser, the first sensor, and the memory and configured to: 
determine that the hand of the user is unclean based on the detected amount of substance on the hand of the user, 
turn on or unlock … the cleaning solution automatically in response to the detected amount of substance on the hand of the user being greater than the threshold amount of substance,
determine a new threshold amount of substance based on the one or more previously detected amounts of substance and the detected amount of substance on the hand of the user, and store, in the memory, the new threshold amount of substance as the threshold amount of substance to be utilized for subsequently determining at least one of (i) whether the hand of the user is unclean or (ii) whether to turn on or unlock the hand sanitizing dispenser and cause the hand sanitizing dispenser to dispense the cleaning solution.
Casares from the same or similar field of endeavor teaches:
a first sensor configured to detect an amount of substance on a hand of a user (see [0036]; Casares: "A second scanner 85 may be placed on the washing area 86 of the housing 20. The second scanner 85 may be used to detect if the hands or fingers of the worker are clean. The second detector may be a commercially available dirt detector. In some embodiment, the second detector 85 may be a commercially available 3M dirt detector."); 
a memory (see [0038]; Casares); and
an electronic control unit coupled to the hand sanitizing dispenser, the first sensor, and the memory and configured to (see [0029]; Casares: "The hand wash and sanitation device 10 may include a housing 20 having a biometric scanner 30 connected to the housing 20, ... a liquid dispenser 50 placed inside the housing 20 and also operatively connected to the biometric scanner 30, and a computer device 60 including a software program, the computer device 60 may be also operatively connected to the liquid dispenser 50 and to the biometric scanner 30."): 
determine that the hand of the user is unclean based on the detected amount of substance on the hand of the user (see [0048]; Casares: "When the worker receives the warning signal from the hand wash and sanitation device 10, the worker must go to the hand wash and sanitation device 10 and activate the biometric scanner 30 by placing the thumb and/or body part on the biometric scanner 30. The sensor (not shown) inside the biometric scanner 30 may send a codified digital information indicating the hygienic state of the hands/fingers"), 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Maupin to include Casares's features of a first sensor configured to detect an amount of substance on a hand of a user; a memory; an electronic control unit coupled to the hand sanitizing dispenser, the first sensor, and the memory and configured to determine that the hand of the user is unclean based on the detected amount of substance on the hand of the user. Doing so would detect dirt or the presence of impurities in order to prevent contamination disease spread. (Casares, paragraphs [0009] and [0049])
However, it does not explicitly teach:
…store first data relating to one or more previously detected amounts of substance on the hand of the user and second data relating to a threshold amount of substance determined based on the one or more previously detected amounts of substance,
turn on or unlock … the cleaning solution automatically in response to the detected amount of substance on the hand of the user being greater than the threshold amount of substance,
determine a new threshold amount of substance based on the one or more previously detected amounts of substance and the detected amount of substance on the hand of the user, and store, in the memory, the new threshold amount of substance as the threshold amount of substance to be utilized for subsequently determining at least one of (i) whether the hand of the user is unclean or (ii) whether to turn on or unlock the hand sanitizing dispenser and cause the hand sanitizing dispenser to dispense the cleaning solution.
Haidegger from the same or similar field of endeavor teaches:
…store first data relating to one or more previously detected amounts of substance on the hand of the user (See [0046]; Haidegger: “the data resulted from the image processing may be forwarded to (through the optional interface unit 70) and stored in a central database, therefore an external processing device may further process and evaluate the hand sanitation information provided by the apparatus.” See [0047]; Haidegger: “furthermore, it may be useful to build an initial database of typical user hands to calibrate the algorithm for the individual hand and skin properties (such as tone, birth marks, vessels, etc.). This ensures the robustness of the evaluation procedure, and may also determine the required dosage of disinfectant medium to be dispensed at every use. Basically, each user's hands should be recorded in a completely untreated state.” That is, the history of hand’s state is stored.) and second data relating to a threshold amount of substance determined based on the one or more previously detected amounts of substance (see [0045]; Haidegger: “Locally computed results and data may also be transmitted to an external processor and/or storage unit.” See [0043]; Haidegger: “The dispensed amount of the disinfectant medium may be determined on the basis of the identity of the user, the hand size, the location of use of the device or any other preference of the operator.” See [0054]; Haidegger: “The amount of the dose of the medium can be read from the internal or external data storage unit, and forwarded to the pump of the dispenser, which dispenses the specified amount of disinfectant medium on the hands of the user.”),
determine a new threshold amount of substance based on the one or more previously detected amounts of substance and the detected amount of substance on the hand of the user (see [0034]; Haidegger: “It is important to adjust the intensity of the light sources 14 and the sensitivity of the cameras 16 in such a way that a well recognizable (sharp) picture is obtained in case of viewing bare skin which has not been treated previously with light absorbing material, and to have much darker picture from skin areas treated previously by the disinfectant comprising the light absorbing substance. This can be set electronically by appropriate adjusting sensitivity thresholds of the imaging system.”), and store, in the memory  (see [0045]; Haidegger: “Locally computed results and data may also be transmitted to an external processor and/or storage unit.”), the new threshold amount of substance as the threshold amount of substance to be utilized for subsequently determining at least one of (i) whether the hand of the user is unclean or (ii) whether to turn on or unlock the hand sanitizing dispenser and cause the hand sanitizing dispenser to dispense the cleaning solution (see [0060]; Haidegger: “Then in step S450 (shown both on FIGS. 4A and 4B), the generated intensity information is compared by the processing unit 30 with predetermined or user-specific threshold intensity information, which corresponds to an acceptable hand sanitation level of the current user. This step may include the comparison of a 2D or 3D intensity map of the illuminated hand with a corresponding threshold intensity map or the comparison of an overall intensity value of the illuminated hand with a corresponding threshold overall intensity value.” See [0009]; Haidegger: “The method and the apparatus according to the present invention allow an accurate and objective identification of the disinfected areas on a treated hand and for the perfect disinfection by allowing repeated disinfection of the previously determined untreated areas.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Maupin and Casares to include Haidegger's features of storing first data relating to one or more previously detected amounts of substance on the hand of the user and second data relating to a threshold amount of substance determined based on the one or more previously detected amounts of substance, and determining a new threshold amount of substance based on the one or more previously detected amounts of substance and the detected amount of substance on the hand of the user, and store, in the memory, the new threshold amount of substance as the threshold amount of substance to be utilized for subsequently determining at least one of (i) whether the hand of the user is unclean or (ii) whether to turn on or unlock the hand sanitizing dispenser and cause the hand sanitizing dispenser to dispense the cleaning solution. Doing so would provide a method and a device which enables a faster and more efficient disinfection of the hands of medical doctors, nurses and other medical staff and which is free of unwanted detectable tracks on the hands. (Haidegger, [0007])
However, it does not explicitly teach: turn on or unlock … the cleaning solution automatically in response to the detected amount of substance on the hand of the user being greater than the threshold amount of substance,
Marsden from the same or similar field of endeavor teaches turn on or unlock … the cleaning solution automatically in response to the detected amount of substance on the hand of the user being greater than the threshold amount of substance, (see [0056]; Marsden: “FIG. 4A shows a flow chart of the Main Processing Routine 4100 performed by the contamination monitor software 372 and the cleaning monitor software 373. At block 4110 the process invokes a Contamination Monitor sub-routine (FIG. 4B) to determine the level of contamination on the surface. At block 4120 the system determines whether or not the contamination level exceeds a specified threshold. This threshold is a user-changeable variable that is typically defined via a software control panel or through a user interface provided by the device 300 and stored in user preference memory 382. If the contamination level has not exceeded the defined threshold, the process returns back to block 4110 to continue monitoring for contamination.” See [0058]; Marsden: “After issuing an alert, the process moves to block 4130 (FIG. 4C) where it monitors for cleaning actions taken. In block 4140, the system decides whether or not cleaning has been sufficient”. That is, the system triggers cleaning actions automatically in response to the contamination level has exceeded the defined threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Maupin, Casares, and Haidegger to include Marsden's features of controlling action only when the contamination level exceeds a specified threshold. Doing so would determine contamination levels that do not warrant a response in order to prevent waste and accidental activation.

Regarding Claim 2, the combination of Maupin, Casares, Haidegger, and Marsden teaches all the limitations of claim 1 above, Maupin teaches wherein the hand sanitizing dispenser is positioned on a dashboard of the vehicle (see [0018]; Maupin: "one or two ports may be installed in the dashboard of a personal automobile").

Regarding Claim 4, the combination of Maupin, Casares, Haidegger, and Marsden teaches all the limitations of claim 1 above, Maupin teaches further comprising:
a second sensor coupled to the hand sanitizing dispenser (see [0012]; Maupin: "The system uses a Hands Free sensor such as any known to those skilled in the art to dispense the chemical to the user") and configured to detect a presence of the hand of the user beneath the hand sanitizing dispenser (see [0062]; Maupin: "#60 sensor wire harness will carry the signal thru to the pump #20 which will be activated by the photo sensor when the user passes his hand in front of the photo sensor #62"); and
cause the hand sanitizing dispenser to dispense the cleaning solution when the presence of the hand of the user is detected beneath the hand sanitizing dispenser (see [0012]; Maupin: "The system uses a Hands Free sensor such as any known to those skilled in the art to dispense the chemical to the user". See [0014]; Maupin: "Each jet port or nozzle will have an activation sensor that will send a signal to the mini pump to dispense for 2-3 seconds the right amount of chemical to the user to spread around user's hands").
However, Maupin does not explicitly teach wherein the electronic control unit is further configured to.
Casares from the same or similar field of endeavor teaches wherein the electronic control unit is configured to (see [0029]; Casares: "The hand wash and sanitation device 10 may include a housing 20 having a biometric scanner 30 connected to the housing 20, ... a liquid dispenser 50 placed inside the housing 20 and also operatively connected to the biometric scanner 30, and a computer device 60 including a software program, the computer device 60 may be also operatively connected to the liquid dispenser 50 and to the biometric scanner 30").
The same motivation to combine Maupin and Casares set forth for Claim 1 equally applies to Claim 4.

Regarding Claim 5, the combination of Maupin, Casares, Haidegger, and Marsden teaches all the limitations of claim 1 above, Maupin teaches wherein the hand sanitizing dispenser has an indicator (see [0012]; Maupin: "The sprayer device is provided with a colored light indicator system, to notify the user when the sanitizer is discharging and when the reservoir is empty, or approaching empty."), wherein the electronic control unit is further configured to: cause the indicator on the hand sanitizing dispenser to light when the hand sanitizing dispenser is turned on or unlocked (see [0012]; Maupin: "A green light could be used to indicate that the chemical is discharging").
However, Maupin does not explicitly teach wherein the electronic control unit is configured to. 
Casares from the same or similar field of endeavor teaches wherein the electronic control unit is configured to (see [0029]; Casares: "The hand wash and sanitation device 10 may include a housing 20 having a biometric scanner 30 connected to the housing 20,… a liquid dispenser 50 placed inside the housing 20 and also operatively connected to the biometric scanner 30, and a computer device 60 including a software program, the computer device 60 may be also operatively connected to the liquid dispenser 50 and to the biometric scanner 30").
The same motivation to combine Maupin and Casares set forth for Claim 1 equally applies to Claim 5.
Regarding Claim 6, the combination of Maupin, Casares, Haidegger, and Marsden teaches all the limitations of claim 1 above; however, the combination of Maupin and Casares does not explicitly teach further comprising:
a user interface configured to output a notification for the user (see [0031]; Casares: "the screen 40 may be a touch screen. The screen 40 may display the information from the worker using the hand wash and sanitation device 10". See [0043]; Casares: "If the level of the antiseptic substance falls within a predetermined value, the liquid level sensor (not shown) may alert the supervisory personnel that a refill is needed by activating the visual indicator 90"); and
wherein the electronic control unit is further configured to (see [0029]; Casares: "The hand wash and sanitation device 10 may include a housing 20 having a biometric scanner 30 connected to the housing 20,... a liquid dispenser 50 placed inside the housing 20 and also operatively connected to the biometric scanner 30, and a computer device 60 including a software program, the computer device 60 may be also operatively connected to the liquid dispenser 50 and to the biometric scanner 30"):
output, via the user interface, an indicator that indicates to the user that the hand sanitizing dispenser is turned on or unlocked (see [0043]; Casares: "The screen 40 may indicate the current level of the antiseptic substance").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Maupin to include Casares's features of having a user interface to indicate the user about the activation of the hand wash and sanitation device. Doing so would allow the user to manipulate the use of the hand wash and sanitation device to properly sanitize their hands according to the preset schedule to ensure the strict compliance with legal regulations and procedures. (Casares, paragraphs [0013] and [0031])

Regarding Claim 16, Maupin teaches a method for sanitizing a hand of a user, comprising:


automatically turning on or unlocking, (see [0001]; Maupin: “The present invention relates to hands free, automatic, sensory or mechanically operated Hand Sanitation system to be provided in a private automobile or in a public conveyance, such as a bus, train or airplane”. See [0006]; Maupin: “provide an improved hands free way to sanitize the hands by dispensing an adequate amount of hand sanitizer to the users hand to manipulate around the hands for hands free sanitation.” See [0002]; Maupin: “The amount of germs on our hands when we enter our vehicles is astounding. The potential for being contaminated by dirty hands after leaving a store or entering a personal vehicle or public conveyance goes up tremendously, without the availability of some kind of hand sanitizer in the vehicle or conveyance. Typical washing of hands prior to leaving a restroom is inadequate because of the number of public surfaces people come into contact with on a constant basis. Having the extra protection of hand sanitation is a more effective way to kill the germs that may have been picked up prior to or upon entering a car or other conveyance.” See [0003]; Maupin: “Once inside the vehicle or conveyance, the user glides his hands under a sensor to activate the Hand Sanitizer and start killing germs immediately.” Since ‘activate’ means ‘turn on’, the dispenser dispenses an adequate amount of hand sanitizer to the users hand automatically in response to dirty hands.)


However, Maupin does not explicitly teach:
detecting, by an electronic control unit using a first sensor, an amount of substance on the hand of the user; 
determining, by the electronic control unit, that the hand of the user is unclean based on the detected amount of substance on the hand of the user;
automatically turning on or unlocking, by the electronic control unit, … a cleaning solution in response to the amount of the substance… being greater than a threshold amount stored in a memory coupled to the electronic control unit;
determining, by the electronic control unit, a new threshold amount of substance based on one or more previously detected amounts of substance stored in the memory and the detected amount of substance on the hand of the user; and 
storing, in the memory, the new threshold amount of substance as the threshold amount of substance to be utilized for subsequently determining at least one of (i) whether the hand of the user is unclean or (ii) whether to turn on or unlock the hand sanitizing dispenser and cause the hand sanitizing dispenser to dispense the cleaning solution…
Casares from the same or similar field of endeavor teaches:
detecting, by an electronic control unit (see [0029]; Casares: "a computer device 60 including a software program, the computer device 60 may be also operatively connected to the liquid dispenser 50 and to the biometric scanner 30.") using a first sensor, an amount of a substance on the hand of the user  (see [0036]; Casares: "A second scanner 85 may be placed on the washing area 86 of the housing 20. The second scanner 85 may be used to detect if the hands or fingers of the worker are clean. The second detector may be a commercially available dirt detector. In some embodiment, the second detector 85 may be a commercially available 3M dirt detector."); 
…by the electronic control unit (see [0029]; Casares: "a computer device 60 including a software program, the computer device 60 may be also operatively connected to the liquid dispenser 50 and to the biometric scanner 30")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified modify Maupin to include Casares's features of detecting hygienic state of the hands. Doing so would detect dirt or the presence of impurities in order to prevent contamination disease spread. (Casares, paragraphs [0009] and [0049])
However, it does not explicitly teach:
automatically turning on or unlocking, … a cleaning solution in response to the amount of the substance… being greater than a threshold amount stored in a memory coupled to the electronic control unit;
determining… a new threshold amount of substance based on one or more previously detected amounts of substance stored in the memory and the detected amount of substance on the hand of the user; and 
storing, in the memory, the new threshold amount of substance as the threshold amount of substance to be utilized for subsequently determining at least one of (i) whether the hand of the user is unclean or (ii) whether to turn on or unlock the hand sanitizing dispenser and cause the hand sanitizing dispenser to dispense the cleaning solution…
Marsden from the same or similar field of endeavor teaches:
automatically turning on or unlocking, … a cleaning solution in response to the amount of the substance… being greater than a threshold amount stored in a memory coupled to the electronic control unit; (see [0056]; Marsden: “FIG. 4A shows a flow chart of the Main Processing Routine 4100 performed by the contamination monitor software 372 and the cleaning monitor software 373. At block 4110 the process invokes a Contamination Monitor sub-routine (FIG. 4B) to determine the level of contamination on the surface. At block 4120 the system determines whether or not the contamination level exceeds a specified threshold. This threshold is a user-changeable variable that is typically defined via a software control panel or through a user interface provided by the device 300 and stored in user preference memory 382. If the contamination level has not exceeded the defined threshold, the process returns back to block 4110 to continue monitoring for contamination.” See [0058]; Marsden: “After issuing an alert, the process moves to block 4130 (FIG. 4C) where it monitors for cleaning actions taken. In block 4140, the system decides whether or not cleaning has been sufficient”. That is, the system triggers cleaning actions automatically in response to the contamination level has exceeded the defined threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Maupin and Casares to include Marsden's features of controlling action only when the contamination level exceeds a specified threshold. Doing so would determine contamination levels that do not warrant a response in order to prevent waste and accidental activation.
However, it does not explicitly teach:
determining…a new threshold amount of substance based on one or more previously detected amounts of substance stored in the memory and the detected amount of substance on the hand of the user; and 
storing, in the memory, the new threshold amount of substance as the threshold amount of substance to be utilized for subsequently determining at least one of (i) whether the hand of the user is unclean or (ii) whether to turn on or unlock the hand sanitizing dispenser and cause the hand sanitizing dispenser to dispense the cleaning solution.
Haidegger from the same or similar field of endeavor teaches:
determining…a new threshold amount of substance based on one or more previously detected amounts of substance stored in the memory and the detected amount of substance on the hand of the user (see [0034]; Haidegger: “It is important to adjust the intensity of the light sources 14 and the sensitivity of the cameras 16 in such a way that a well recognizable (sharp) picture is obtained in case of viewing bare skin which has not been treated previously with light absorbing material, and to have much darker picture from skin areas treated previously by the disinfectant comprising the light absorbing substance. This can be set electronically by appropriate adjusting sensitivity thresholds of the imaging system.”); and 
storing, in the memory, the new threshold amount of substance as the threshold amount of substance to be utilized for subsequently determining at least one of (i) whether the hand of the user is unclean or (ii) whether to turn on or unlock the hand sanitizing dispenser and cause the hand sanitizing dispenser to dispense the cleaning solution (see [0060]; Haidegger: “Then in step S450 (shown both on FIGS. 4A and 4B), the generated intensity information is compared by the processing unit 30 with predetermined or user-specific threshold intensity information, which corresponds to an acceptable hand sanitation level of the current user. This step may include the comparison of a 2D or 3D intensity map of the illuminated hand with a corresponding threshold intensity map or the comparison of an overall intensity value of the illuminated hand with a corresponding threshold overall intensity value.” See [0009]; Haidegger: “The method and the apparatus according to the present invention allow an accurate and objective identification of the disinfected areas on a treated hand and for the perfect disinfection by allowing repeated disinfection of the previously determined untreated areas.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Maupin, Casares, and Marsden to include Haidegger's features of determining a new threshold amount of substance based on the one or more previously detected amounts of substance and the detected amount of substance on the hand of the user, and store, in the memory, the new threshold amount of substance as the threshold amount of substance to be utilized for subsequently determining at least one of (i) whether the hand of the user is unclean or (ii) whether to turn on or unlock the hand sanitizing dispenser and cause the hand sanitizing dispenser to dispense the cleaning solution. Doing so would provide a method and a device which enables a faster and more efficient disinfection of the hands of medical doctors, nurses and other medical staff and which is free of unwanted detectable tracks on the hands. (Haidegger, [0007])

Regarding to Claim 19, the limitations in this claim is taught by the combination of Maupin, Casares, Marsden, and Haidegger as discussed connection with claim 6.

Claim(s) 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maupin in view of Casares in view of Marsden in view of Choi et al. (US20190244375A1 -hereinafter Choi).
Regarding Claim 9, Maupin teaches a hand sanitizing system, comprising:
a hand sanitizing dispenser configured to dispense a cleaning solution (see [0010]; Maupin: "The integrated vehicle hand sanitizer uses an electric pump to dispense sanitizer chemical to the sprayer ports and onto the surface of the user's hands");

a second sensor coupled to the hand sanitizing dispenser (see [0012]; Maupin: "The system uses a Hands Free sensor such as any known to those skilled in the art to dispense the chemical to the user") and configured to detect a presence of the hand of the user underneath the hand sanitizing dispenser (see [0062]; Maupin: "#60 sensor wire harness will carry the signal thru to the pump #20 which will be activated by the photo sensor when the user passes his hand in front of the photo sensor #62"); and


turn on or unlock the hand sanitizing dispenser to allow the hand sanitizing dispenser to dispense the cleaning solution automatically in response to the detected amount of substance on the hand of the user (see [0001]; Maupin: “The present invention relates to hands free, automatic, sensory or mechanically operated Hand Sanitation system to be provided in a private automobile or in a public conveyance, such as a bus, train or airplane”. See [0006]; Maupin: “provide an improved hands free way to sanitize the hands by dispensing an adequate amount of hand sanitizer to the users hand to manipulate around the hands for hands free sanitation.” See [0002]; Maupin: “The amount of germs on our hands when we enter our vehicles is astounding. The potential for being contaminated by dirty hands after leaving a store or entering a personal vehicle or public conveyance goes up tremendously, without the availability of some kind of hand sanitizer in the vehicle or conveyance. Typical washing of hands prior to leaving a restroom is inadequate because of the number of public surfaces people come into contact with on a constant basis. Having the extra protection of hand sanitation is a more effective way to kill the germs that may have been picked up prior to or upon entering a car or other conveyance.” See [0003]; Maupin: “Once inside the vehicle or conveyance, the user glides his hands under a sensor to activate the Hand Sanitizer and start killing germs immediately.” Since ‘activate’ means ‘turn on’, the dispenser dispenses an adequate amount of hand sanitizer to the users hand automatically in response to dirty hands.), and 
dispense, using the hand sanitizing dispenser, an amount of the cleaning solution when the hand of the user is detected underneath the hand sanitizing dispenser and the hand sanitizing dispenser is turned on or unlocked (see [0012]; Maupin: "The system uses a Hands Free sensor such as any known to those skilled in the art to dispense the chemical to the user". See [0014]; Maupin: "Each jet port or nozzle will have an activation sensor that will send a signal to the mini pump to dispense for 2-3 seconds the right amount of chemical to the user to spread around user's hands"), the amount of the cleaning solution being:
a first amount when the detected amount of substance is equal to or greater than the first threshold amount and less than a second threshold amount which is greater than the first threshold amount, and 
a second amount when the detected amount of substance is equal to or greater than the second threshold amount.
However, Maupin does not explicitly teach:
a first sensor configured to detect an amount of a substance on a hand of a user; 
a processor coupled to the hand sanitizing dispenser, the first sensor, and the second sensor, and configured to: 
determine that the hand of the user is unclean based on the detected amount of substance on the hand of the user, 
turn on or unlock … the cleaning solution automatically in response to the detected amount of substance on the hand of the user being equal to or greater than a first threshold amount,
the amount of the cleaning solution being:
a first amount when the detected amount of substance is equal to or greater than the first threshold amount and less than a second threshold amount which is greater than the first threshold amount, and 
a second amount when the detected amount of substance is equal to or greater than the second threshold amount.
Casares from the same or similar field of endeavor teaches:
a first sensor configured to detect an amount of a substance on a hand of a user (see [0036]; Casares: "A second scanner 85 may be placed on the washing area 86 of the housing 20. The second scanner 85 may be used to detect if the hands or fingers of the worker are clean. The second detector may be a commercially available dirt detector. In some embodiment, the second detector 85 may be a commercially available 3M dirt detector."); 
a processor coupled to the hand sanitizing dispenser, the first sensor, and the second sensor, and configured to: (see [0029]; Casares: "The hand wash and sanitation device 10 may include a housing 20 having a biometric scanner 30 connected to the housing 20,... a liquid dispenser 50 placed inside the housing 20 and also operatively connected to the biometric scanner 30, and a computer device 60 including a software program, the computer device 60 may be also operatively connected to the liquid dispenser 50 and to the biometric scanner 30.") 
determine that the hand of the user is unclean based on the detected amount of substance on the hand of the user (see [0048]; Casares: "When the worker receives the warning signal from the hand wash and sanitation device 10, the worker must go to the hand wash and sanitation device 10 and activate the biometric scanner 30 by placing the thumb and/or body part on the biometric scanner 30. The sensor (not shown) inside the biometric scanner 30 may send a codified digital information indicating the hygienic state of the hands/fingers"), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Maupin to include Casares's features of a first sensor configured to detect an amount of a substance on a hand of a user; a processor coupled to the hand sanitizing dispenser, the first sensor, and the second sensor, and configured to: determine that the hand of the user is unclean based on the detected amount of substance on the hand of the user. Doing so would detect dirt or the presence of impurities in order to prevent contamination disease spread. (Casares, paragraphs [0009] and [0049])
However, it does not explicitly teach:
turn on or unlock … the cleaning solution automatically in response to the detected amount of substance on the hand of the user being equal to or greater than a first threshold amount,
the amount of the cleaning solution being:
a first amount when the detected amount of substance is equal to or greater than the first threshold amount and less than a second threshold amount which is greater than the first threshold amount, and 
a second amount when the detected amount of substance is equal to or greater than the second threshold amount.
Marsden from the same or similar field of endeavor teaches:
turn on or unlock … the cleaning solution automatically in response to the detected amount of substance on the hand of the user being equal to or greater than a first threshold amount (see [0056]; Marsden: “FIG. 4A shows a flow chart of the Main Processing Routine 4100 performed by the contamination monitor software 372 and the cleaning monitor software 373. At block 4110 the process invokes a Contamination Monitor sub-routine (FIG. 4B) to determine the level of contamination on the surface. At block 4120 the system determines whether or not the contamination level exceeds a specified threshold. This threshold is a user-changeable variable that is typically defined via a software control panel or through a user interface provided by the device 300 and stored in user preference memory 382. If the contamination level has not exceeded the defined threshold, the process returns back to block 4110 to continue monitoring for contamination.” See [0058]; Marsden: “After issuing an alert, the process moves to block 4130 (FIG. 4C) where it monitors for cleaning actions taken. In block 4140, the system decides whether or not cleaning has been sufficient”. That is, the system triggers cleaning actions automatically in response to the contamination level has exceeded the defined threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Maupin and Casares to include Marsden's features of controlling action only when the contamination level exceeds a specified threshold. Doing so would determine contamination levels that do not warrant a response in order to prevent waste and accidental activation.
However, it does not explicitly teach:
the amount of the cleaning solution being:
a first amount when the detected amount of substance is equal to or greater than the first threshold amount and less than a second threshold amount which is greater than the first threshold amount, and 
a second amount when the detected amount of substance is equal to or greater than the second threshold amount.
Choi from the same or similar field of endeavor teaches:
the amount of the cleaning solution being (see [0065]; Choi: “This mechanism may be augmented by adding a feedback loop based on the cleanliness classification of those dirt spots while the article of dishware is washed. A pressure of the water or cleaning solution may also be adjusted by the feedback that can indicate the amount of dirt, stains, or soils left. The amount of dirt, stains or soils can be estimated by cleanliness quantifier 306, or dirt segmentation system 314 can be used to estimate a surface area associated with the dirt, stains or soils.”):
a first amount when the detected amount of substance is equal to or greater than the first threshold amount and less than a second threshold amount which is greater than the first threshold amount the amount of the cleaning solution being (see [0054]; Choi: “Some embodiments of image analysis system 214 include a cleanliness quantifier 306 that is configured to produce a scale of cleanliness (i.e., a cleanliness quantification) in terms of a number of discrete labels based on images of an article of dishware captured before or after washing. In some embodiments, cleanliness quantifier 306 may be implemented using a CNN, where cleanliness quantification is achieved by first training the CNN by having a human label each image or a set of images based on the different levels of cleanliness during a training process for an associated CNN. For example, an image may be labeled as very dirty, mildly dirty, almost clean, and clean. A large number of labeled images from each class are used to train the CNN. The trained CNN automatically learns about features from the vast amount of data that can be used to tell that a plate is very dirty, mildly dirty, almost clean, and clean.” (see [0065]; Choi: “A pressure of the water or cleaning solution may also be adjusted by the feedback that can indicate the amount of dirt, stains, or soils left.” That is, the amount of  water or cleaning solution are adjusted based on the scale of cleanliness such as very dirty, mildly dirty, almost clean, and clean.), and 
a second amount when the detected amount of substance is equal to or greater than the second threshold amount (see [0054]; Choi: “Some embodiments of image analysis system 214 include a cleanliness quantifier 306 that is configured to produce a scale of cleanliness (i.e., a cleanliness quantification) in terms of a number of discrete labels based on images of an article of dishware captured before or after washing. In some embodiments, cleanliness quantifier 306 may be implemented using a CNN, where cleanliness quantification is achieved by first training the CNN by having a human label each image or a set of images based on the different levels of cleanliness during a training process for an associated CNN. For example, an image may be labeled as very dirty, mildly dirty, almost clean, and clean. A large number of labeled images from each class are used to train the CNN. The trained CNN automatically learns about features from the vast amount of data that can be used to tell that a plate is very dirty, mildly dirty, almost clean, and clean.” (see [0065]; Choi: “A pressure of the water or cleaning solution may also be adjusted by the feedback that can indicate the amount of dirt, stains, or soils left.” That is, the amount of  water or cleaning solution are adjusted based on the scale of cleanliness such as very dirty, mildly dirty, almost clean, and clean.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Maupin, Casares, and Marsden to include Choi's features of the amount of the cleaning solution being: a first amount when the detected amount of substance is equal to or greater than the first threshold amount and less than a second threshold amount which is greater than the first threshold amount, and a second amount when the detected amount of substance is equal to or greater than the second threshold amount. Doing so would be enable an intelligence system to remove all remove all existing soils or stains using a combination of water and other cleaning agents effectively. (Choi, [0002])

Regarding to Claim 12, the limitations in this claim is taught by the combination of Maupin, Casares, Haidegger, Marsden, Choi as discussed connection with claim 5.

Regarding to Claim 13, the limitations in this claim is taught by the combination of Maupin, Casares, Haidegger, Choi, and Marsden as discussed connection with claim 6.

Regarding to Claim 14, the limitations in this claim is taught by the combination of Maupin, Casares, Haidegger, Chandler, and Marsden as discussed connection with claim 2.

Claims 3, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maupin in view of Casares in view of Haidegger in view of Marsden further in view of Kim (US 2014/0189563 A1 -hereinafter Kim).
Regarding Claim 3, the combination of Maupin, Casares, Haidegger, and Marsden teaches all the limitations of claim 1 above; however, it does not explicitly teach wherein to determine that the hand of the user is unclean, the electronic control unit is configured to determine that the amount of the substance on the hand of the user is greater than the threshold amount.
Kim from the same or similar field of endeavor teaches wherein to determine that the hand of the user is unclean (see [0130] and Fig. 5; Kim: "detect a pollution level of a user hand, and can check a pollution level of the smartphone on the basis of the detected pollution level of the hand"), the electronic control unit is configured to determine that the amount of the substance on the hand of the user is greater than the threshold amount (see [0173]; Kim: "a pollution level of the hand is checked using the camera or scanner embedded in the portable device, and a pollution level of the portable device is checked on the basis of the detected hand pollution level in step S601". See [0175] and Fig. 14; Kim: "If a pollution level of the portable device is checked in step S601, it is determined whether the checked pollution level of the portable device is higher than a reference pollution level in step S602").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified modify the combination of Maupin, Casares, Haidegger, and Marsden to include Kim's features of determining unclean hand by checking a pollution level of the portable device on the basis of the detected hand pollution level. Doing so would inform a user of the detected pollution level using a user interface so as to direct the user to wash his or her hands. (Kim, paragraph [0010])

Regarding to Claim 15, the limitations in this claim is taught by the combination of Maupin, Casares, Marsden, Choi, and Kim as discussed connection with claim 3.

Regarding to Claim 20, the limitations in this claim is taught by the combination of Maupin, Casares, Marsden, Haidegger, and Kim as discussed connection with claim 3.

Claims 7-8, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maupin in view of Casares in view of Haidegger in view of Marsden further in view of Li et al. (US 20180257921 A1 - hereinafter Li)
Regarding Claim 7, the combination of Maupin, Casares, Haidegger, and Marsden teaches all the limitations of claim 1 above; however, it does not explicitly teach wherein the electronic control unit is configured to: dispense, using the hand sanitizing dispenser, a first amount of the cleaning solution when the amount of the substance on the hand of the user is a first amount of dirtiness and a second amount of the cleaning solution when the amount of the substance on the hand of the user is a second amount of dirtiness.
Li from the same or similar field of endeavor teaches wherein the electronic control unit is configured to:
dispense, using the hand sanitizing dispenser (see [0017]; Li: "the liquid- releasing apparatus 200 is a hand sanitizer dispensing apparatus"), a first amount of the cleaning solution when the amount of the substance on the hand of the user is a first amount of dirtiness (see [0017]; Li: "The liquid requirement further can include heaviness of dirt on the hand. The liquid amount rule includes an amount of the hand sanitizer corresponding to different ages and different degrees of dirt") and a second amount of the cleaning solution when the amount of the substance on the hand of the user is a second amount of dirtiness (see [0017]; Li: "When the user is younger and the dirty degree is low, the amount of the hand sanitizer is little").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified modify the combination of Maupin, Casares, Haidegger, and Marsden to include Li's features of dispensing different amount of hand sanitizer based on degree of dirt. Doing so would control the discharge of a reasonable amount of hand sanitizer to achieve energy conservation and environmental protection.

Regarding Claim 8, the combination of Maupin, Casares, Haidegger, and Marsden teaches all the limitations of claim 1 above; however, it does not explicitly teach wherein the electronic control unit is configured to:
dispense, using the hand sanitizing dispenser, an amount of cleaning solution that is directly proportional to the amount of the substance on the hand of the user (see [0017]; Li: "The storage module 32 stores rules as to liquid amount can dispense. According to the liquid requirement and the liquid amount rule, the determining module 34 determines an amount of liquid corresponding to the liquid requirement. The liquid requirement further can include heaviness of dirt on the hand. The liquid amount rule includes an amount of the hand sanitizer corresponding to different ages and different degrees of dirt. When the user is younger and the dirty degree is low, the amount of the hand sanitizer is little". Therefore, the amount of liquid is determined corresponding to the amount of dirt on the hand).
The same motivation to combine Maupin, Casares, Haidegger, Marsden, and Li set forth for Claim 7 equally applies to Claim 8.

Regarding to Claim 10, the limitations in this claim is taught by the combination of Maupin, Casares, Marsden, Choi, and Li as discussed connection with claim 7.

Regarding to Claim 11, the limitations in this claim is taught by the combination of Maupin, Casares, Marsden, Choi, and Li as discussed connection with claim 8.

Regarding to Claim 17, the limitations in this claim is taught by the combination of Maupin, Casares, Marsden, Haidegger, and Li as discussed connection with claim 7.

Regarding to Claim 18, the limitations in this claim is taught by the combination of Maupin, Casares, Marsden, Haidegger, and Li as discussed connection with claim 8.

Response to Arguments
Applicant’s arguments filed 07/05/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the second page of the remarks (numbered as page 10) which recites:
“As discussed and agreed to during the Examiner Interview, claim 1 as amended herein overcomes the current rejection under 35 U.S.C. § 103. Thus, Applicant respectfully requests that the rejections of claim 1 and its dependent claims under 35 U.S.C. § 103 be withdrawn.”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Haidegger, has been relied upon to reject the limitations incorporated in the amendment.

With respect to applicant’s argument located within the third page of the remarks (numbered as page 11) which recites:
“None of the cited references of record (whether considered individually or in any proper combination) disclose, teach, or suggest the above features recited in claim 9 as amended herein.”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Choi, has been relied upon to reject the limitations incorporated in the amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishibashi (US5241845A) discloses operating to set the water level to LOW, MIDDLE or HIGH in accordance with the level of the cloth volume.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117